DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
35 U.S.C. 101  enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101  even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007)
A non-limiting example of a claim not directed towards any of the statutory categories include products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations.


Claim 27 does not fall within at least one of the four categories of patent eligible subject matter because claim 27 recites “a protocoling client.” A "protocoling client" is interpreted in light of the Specification to an embodiment of “software per se."  In particular, the Specification at [0053] recites that “[c]lients can include components of system that may benefit from access to database 20, including information sources 30 as well as medical devices, data reporting and analysis applications, protocol management applications, etc. which may or may not also serve as information sources 30."
The Specification does not limit the foregoing client to a physical or tangible form.  Thus, the broadest reasonable interpretation of the claim covers forms of software per se in view of the ordinary and customary meaning of analysis applications and protocol management applications.  Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations, are not directed to any statutory category, as set forth in MPEP 2106.03, Section I.  
Claims 28-39 are rejected based on their dependencies from claim 27.

Claims 27-39 are further rejected under 35 U.S.C. 101.  Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a protocoling client for determining a protocol.  The claim recites in part (a) receive information about the subject patient on which the medical procedure is to be performed, (b) determine a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained such that the suggested protocol comprises at least operating parameters of the  that will be used to perform the medical procedure, (c) deliver the suggested protocol to the so as to enable the medical procedure to be performed thereby on the subject patient in accordance with the operating parameters of the suggested protocol or a modification thereof by the operator of the protocoling client, (d) enable the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient, (e) collect objective information about the medical procedure performed on the subject patient, (1) form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient; and (g) store the subject patient procedure record.
The limitation of receive information about the subject patient on which the medical procedure is to be performed is a process that under its broadest reasonable interpretation is directed to a mental process, because a receiving of information can be performed in the mind by making an observation.  Thus this limitation can be performed mentally. 
The limitation of determine a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained in the plurality of procedure records such that the suggested protocol comprises at least operating parameters of the  that will be used to perform the medical procedure is a process that under its broadest reasonable interpretation is directed to a mental process, because a determination of a suggested protocol based on information, such as patient information and subjective assessments in procedure records can be performed mentally. 
The limitation of enable the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient, is a process that under its broadest reasonable interpretation is directed to a mental process, because enabling an operator to make a subjective assessment is an evaluation that can be performed mentally. 
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database comprising a plurality of procedure records, each of the procedure records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure; a protocol management application in electronic communication with the server and the medical device, the protocol management application being configured to … (c) deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient in accordance with the operating parameters of the suggested protocol or a  modification thereof by the operator of the protocoling client, (e) collect objective information about the medical procedure performed on the subject patient, (f) form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient; and (g) store in the database the subject patient procedure record.
The limitations of a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database, procedure records, a protocol management application in electronic communication with the server and the medical device, are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing .  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   

The limitations of records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure amount to adding insignificant extra-solution activity and are not indicative of a practical application.
Similarly, the limitations of (c) deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient in accordance with the operating parameters of the suggested protocol or a  modification thereof by the operator of the protocoling client, (e) collect objective information about the medical procedure performed on the subject patient, (f) form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient; and (g) store in the database the subject patient procedure record amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database, procedure records, a protocol management application in electronic communication with the server and the medical device, are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment in a medical setting, because these components are generic computer and medical components.
The limitation of records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(g) states that mere data gathering, such as gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  This limitation falls within this category, because records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure is directly related to data gathering and does not meaningfully limit the claim.
deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as presenting offers and gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  This limitation falls within this category, because deliver(ing) the suggested protocol so as to enable the medical procedure to be performed thereby on the subject patient is directly related to data output and gathering.
Similarly, the limitation of collect objective information about the medical procedure performed on the subject patient amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as presenting offers and gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  This limitation falls within this category, because collect objective information about the medical procedure performed on the subject patient is directly related to data gathering.
Similarly, the limitation of form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as presenting offers and gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  This limitation falls within this category, because form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient is directly related to data gathering.
Similarly, the limitation of store the subject patient procedure record amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as presenting offers and gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  This limitation falls within this category, because store the subject patient procedure record is directly related to data gathering.
Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of the medical procedure comprises an injection procedure involving injection of a least one of contrast media and saline, and the medical device includes an injection system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the medical procedure to a particular technological environment – a medical environment.  The claim recites generic medical components of an injection procedure involving contrast media and saline, where the medical device includes an injection system.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein the medical procedure comprises an imaging procedure, and the medical device includes an imaging system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the medical procedure to a particular technological environment – a medical environment.  The claim recites generic medical components for an imaging procedure; the medical device includes an imaging system.
Thus, under its broadest reasonable interpretation, the claim covers generic medical components including the imaging system, which are applied to mental processes grouping of abstract ideas identified above in a particular technological environment.  Accordingly, the claim amounts to applying an exception using generic components.  The claim is not patent eligible.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein the medical procedure comprises a contrast-enhanced imaging procedure, and the medical device includes at least one of an injection system and an imaging system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, to a particular technological environment – a medical environment, because this claim recites generic medical components a contrast-enhanced imaging procedure, the medical device includes at least one of an injection system and an imaging system.
Thus, under its broadest reasonable interpretation, the claim covers generic medical components, which are applied to mental processes grouping of abstract ideas identified above in a particular technological environment.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein the database is in electronic communication with a plurality of information sources configured to provide to the database objective information about medical procedures and subjective assessments of the results of the medical procedures.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a computing environment, because this claim recites generic computing components and information such as the database is in electronic communication with a plurality of information sources configured to provide to the database objective information about medical procedures and subjective assessments of the results of the medical procedures.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components and information, which are applied to mental processes grouping of abstract ideas identified above in a particular technological environment.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

the information sources include at least one medical record system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a computing environment, because this claim recites generic computing components of the information sources include at least one medical record system.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of the information sources include at least one medical record system comprising a digitized image or document that is associated with one of the medical procedures.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a computing environment, because this claim recites generic computing components of a medical record system comprising a digitized image or document that is associated with one of the medical procedures.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

 information sources include a plurality of medical devices and at least one medical record system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of a medical devices and at least one medical record system.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
	
Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are different.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of information sources, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are different.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are the same.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are the same.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are the same.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of wherein for at least a portion of the procedure 
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of generates a report of the medical procedure performed on the subject patient such that the subjective assessment of the result of the medical procedure performed on the subject patient is entered into and stored as part of the report.
This limitation is directed to a mental process, specifically concepts performed in the human mind, because generating a report can be performed mentally.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the elements of a medical device and a protocoling client that generate electronic recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a medical computing environment, because this component is a generic components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a medical device and a protocoling client that generate electronic are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.


Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of enter the subjective assessment of the result of the medical procedure performed on the subject patient into the report.
This limitation is directed to a mental process, specifically concepts performed in the human mind, because entering a subjective assessment of a result of the medical procedure performed on the subject patient into the report can be performed mentally as an observation.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the elements of a user interface of a protocoling client and electronic recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a medical computing environment, because this component is a generic components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a user interface of a protocoling client and electronic are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsue (US Pub. No. 2009/0022377) in view of Carlsen (US Pub. No. 2010/0183206). 
As to claim 27, Matsue teaches a protocoling client for determining a protocol for use in a medical procedure to be performed on a subject patient, the protocoling client comprising:
a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database comprising a plurality of procedure records ([0035] teaches "an in-hospital system, a medical image storage apparatus (medical image server) 1, a medical image observation apparatus (client terminal) 100, a report storage apparatus (report server) 200, a report-creating apparatus 300, and a medical image-imaging apparatus 400 are connected via a network N."  With reference to FIG. 1, a user interface is contained within medical image observation apparatus (client terminal) 100.  The medical image observation apparatus is recognized a protocoling client.  A medical imaging apparatus is a medical device.  A report storage apparatus (report server) 200 is a database comprising a plurality of procedure records.), each of the procedure records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure ([0051] teaches "The report-creating apparatus 300 supports to create an interpretation report. In response to the input of observations and diagnosis using an input apparatus, the report-creating apparatus 300 arranges text to generate data of the report 210 by."  This teaches an interpretation report created in response to input of observations and a diagnosis.  [0058] teaches "An interpretation report of a previous examination with the patient ID added is searched in the report storage apparatus 200 (Step S105). In addition, in the report storage apparatus 200, image link information 212 of a key image embedded into the interpretation report of the previous examination is extracted (Step S106)."  The interpretation report corresponds to a previous examination which is a past medical procedure.  The patient ID is objective information that includes information about a about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure.  [0048] teaches "A physician, etc., interprets a medical image obtained in an examination, etc. and describes details of the interpretation in an interpretation report."   Thus the interpretation report teaches a physician's opinion regarding a subjective assessment of the quality of the past medical procedure, which is an examination.); and
a protocol management application in electronic communication with the server and the medical device  ([0035] of Matsue teaches "an in-hospital system, a medical image storage apparatus (medical image server) 1, a medical image observation apparatus (client terminal) 100, a report storage apparatus (report server) 200, a report-creating apparatus 300, and a medical image-imaging apparatus 400 are connected via a network N."  A medical image , the protocol management application being configured to 
(a) receive from the user interface information about the subject patient on which the medical procedure is to be performed ([0134] teaches "Furthermore, in the report storage apparatus 200, the key image-searching part 204 may acquire the image ID of all key images or image link information (information regarding a storage position) of all key images from a previous interpretation report when a plurality of sets of key image data is embedded into the previous interpretation report."  This teaches receiving an image ID of all key images from a previous interpretation report, which is information about the subject patient on which the medical procedure is to be performed.), 
(f) form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient ([0073] teaches "A report searching condition-extracting part 9 receives the DICOM image data that belongs to an examination that has newly been conducted (new examination) and extracts patient ID included in the additional information of the DICOM image data. This patient ID is a retrieval key that is used when searching a report created for a previous examination. The transmitter/receiver 2 sends the patient ID to the report storage apparatus 200. Furthermore, as described above, the image data-register 3 outputs the DICOM image data of the new examination to the image data storage 5 and registers the additional information of the DICOM image data of the new examination in the database 4."  This teaches registration of additional information of the DICOM image data with the database along with the patient ID.  Accordingly a new subject patient procedure record is formed.); and 
(g) store in the database the subject patient procedure record ([0067] teaches "An image data-register 3 outputs the received DICOM image data to an image data storage 5 and registers the additional information of the DICOM image data in a database 4."  This teaches .

Matsue does not expressly teach 
(b) determine a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained in the plurality of procedure records accessed from the database such that the suggested protocol comprises at least operating parameters of the medical device that will be used to perform the medical procedure;
(c) deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient in accordance with the operating parameters of the suggested protocol or a modification thereof by the operator of the protocoling client;
(d) enable the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient; and 
(e) collect objective information about the medical procedure performed on the subject patient 
However, Carlsen teaches: 
(b) determine a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained in the plurality of procedure records accessed from the database such that the suggested protocol comprises at least operating parameters of the medical device that will be used to perform the medical procedure  (Carlsen teaches at [0060]: "In Box 16, an acquisition protocol is adjusted using the information from the anatomic and dynamic models."  Adjusting an acquisition protocol teaches the determination of a suggested protocol.  This adjustment is done based on the anatomic model, which is information about the subject 
[0057] teaches "a scout scan of the body volume is acquired by the dynamic medical imaging scanner 6, typically but not limited to a MRI-, CT-, or PET-scanner. Scout scan image data 8 of the body volume is reconstructed." and [0058] teaches "An anatomic model 10 of the body volume is provided and individualized to the reconstructed image data 8 from the scout scan, typically by fitting or registering the model to the reconstructed image data 8, e.g. by scaling or mathematically transforming such as by non-linear elastic deformation. The purpose is to adjust the physical dimensions of the anatomic model to the patient, so that the anatomic model can be used to predict positions and dimensions of organs and anatomic/physiologic features in the field-of-view of the body volume. This information is useful for optimizing e.g. dose distribution and reconstruction parameters."  An anatomic model is acquired by a  scout scan.), 
(c) deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient in accordance with the operating parameters of the suggested protocol or a modification thereof by the operator of the protocoling client ([0061] teaches "Box 17 illustrates the optional step of presenting the , 
(d) enable the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient ([0061] teaches "Box 17 illustrates the optional step of presenting the adjusted protocol to an operator, typically a radiologist or technician, for final adjustments and approval. Thereafter, the adjusted protocol is applied in scanner 6 for the eventual acquisition scans resulting eventually in a reconstructed image data set 18 from the imaging sequence."  This teaches that the scan is performed thereby generating a reconstructed image data set, which enables an operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient.  Examiner notes that data presentation enables the operator to make a subjective assessment, and that the actual subjective assessment is not claimed as being performed in this limitation.), 
(e) collect objective information about the medical procedure performed on the subject patient ( [0062] teaches "the eventually reconstructed image data set 18 is evaluated by the operator." This teaches collection of objective information in the form of reconstructed image data which is from a scan of the patient as set for in [0061].), 
Matsue and Carlsen are combinable because they are directed to medical diagnostics (Matsue [0035], Carlsen [0022]).  

The suggestion/motivation for doing so would have been to allow user of Matsue to provide adjusted acquisition protocols facilitating more standardized, better quantifiable, more reproducible and simplified dynamic medical imaging (Carlsen [0010]).  

	As to claim 28, Matsue does not expressly teach wherein the medical procedure comprises an injection procedure involving injection of a least one of contrast media and saline, and the medical device includes an injection system.
	However Carlsen teaches wherein the medical procedure comprises an injection procedure involving injection of a least one of contrast media and saline, and the medical device includes an injection system ([0032] teaches a contrast agent and injection scenario; [0077] teaches the injection of an intravenous injection of contrast agent by a device). 
Matsue and Carlsen are combinable because they are directed to medical diagnostics (Matsue [0035], Carlsen [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Matsue, to incorporate the above-cited limitations as taught by Carlsen.   
The suggestion/motivation for doing so would have been to allow user of Matsue to provide adjusted acquisition protocols facilitating more standardized, better quantifiable, more reproducible and simplified dynamic medical imaging (Carlsen [0010]).  

As to claim 29, Matsue teaches the medical procedure comprises an imaging procedure, and the medical device includes an imaging system ([0037] teaches a "medical 

As to claim 30, Matsue does not expressly teach wherein the medical procedure comprises a contrast-enhanced imaging procedure, and the medical device includes at least one of an injection system and an imaging system.
However, Carlsen teaches wherein the medical procedure comprises a contrast-enhanced imaging procedure, and the medical device includes at least one of an injection system and an imaging system ([0032] teaches a contrast agent and injection scenario; [0077] teaches the injection of an intravenous injection of contrast agent by a device and then an imaging scan timed to coincide with the injection.  It also discloses a CT scan which is an imaging system.).
Matsue and Carlsen are combinable because they are directed to medical diagnostics (Matsue [0035], Carlsen [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Matsue, to incorporate the above-cited limitations as taught by Carlsen.   
The suggestion/motivation for doing so would have been to allow user of Matsue to provide adjusted acquisition protocols facilitating more standardized, better quantifiable, more reproducible and simplified dynamic medical imaging (Carlsen [0010]).  

As to claim 31, Matsue teaches wherein the database is in electronic communication with a plurality of information sources configured to provide to the database objective information about medical procedures and subjective assessments of the results of the medical procedures ([0108] teaches "controller 103 stores, in the storage 104, DICOM image data that the transmitter/receiver 102 has received from the medical image 

As to claim 32, Matsue teaches wherein the information sources include at least one medical record system ([0095] teaches that "the report storage 202 stores an interpretation report."  This is recognized as a medical record system.).  

As to claim 33, Matsue teaches wherein the information sources include at least one medical record system comprising a digitized image or document that is associated with one of the medical procedures ([0005] teaches "medical image data acquired by the medical image acquisition apparatus are classified for each patient according to the DICOM (Digital Imaging and Communication in Medicine) specification." DICOM is digital data. [0057] teaches "The medical image storage apparatus 1 stores the DICOM image data."  ).  

As to claim 34, Matsue teaches the information sources include a plurality of medical devices and at least one medical record system ([0095] teaches that "the report storage 202 stores an interpretation report."  This is recognized as a medical record system.  {0037] teaches that the medical image-imaging apparatus 400 includes r an X-ray CT apparatus that visualizes the inside of a subject by irradiating X-rays, which is interpreted as includes a plurality of medical devices, such as a detector array and an emitter.)

As to claim 35, Matsue teaches wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are different ([0048] teaches "The report storage apparatus 200 stores an interpretation report. An interpretation report is a report created by a physician who makes the interpretation, etc. A physician, etc., interprets a medical image obtained in an examination, etc. and describes details of the interpretation in an interpretation report."  This teaches a subjective assessment from a physician.  This is a different source than the medical image observation apparatus 100 that receives medical image data included in a desired patient, a desired examination, or a desired series from the medical image storage apparatus 1." as set forth in [0047]).

As to claim 36, Matsue teaches wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are the same ([0048] teaches "The report storage apparatus 200 stores an interpretation report. An interpretation report is a report created by a physician who makes the interpretation, etc. A physician, etc., interprets a medical image obtained in an examination, etc. and describes details of the interpretation in an interpretation report."  This teaches a subjective assessment from a physician.  [0050] teaches that the report  includes "the retrieval information 212 includes information regarding the examination date and time, information regarding a patient's name that shows the patient's name of a patient for the interpretation report, patient ID, examination ID that shows the examination for which the interpretation report has been created, and image ID that shows ID of the medical image (key image) in the report, etc."  This is recognized as objective information and the key image is the assessment of the result of the medical procedure.  These are all from the retrieval information source 212.)



wherein at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, ([0039] teaches "the medical image-imaging apparatus 400 outputs the medical image data with the additional information added."  This output of the medical image data and the associated information teaches a report.) and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report ([0049] "the report 210 is data of a document style and includes a text that shows details of the report such as observations and diagnosis. Image link information 211 (hyperlink) that shows the location of the referred medical image is embedded into the report 210. The medical image referred when creating the report may be referred to as a "key image" below. The image link information 211 links the text in the report 210 with a path on the network N. This path shows a location where the medical image is stored in the interpretation report (information regarding a storage position). Furthermore, the "key image" in the present embodiment."  The key image and the observations are stored in the report.).

As to claim 38, Matsue teaches wherein the protocoling client includes the medical device and generates an electronic report of the medical procedure performed on the subject patient using the medical device ([0039] teaches "the medical image-imaging apparatus 400 outputs the medical image data with the additional information added."  This output of the medical image data and the associated information teaches a report.) such that the subjective assessment of the result of the medical procedure performed on the subject patient is entered into and stored as part of the electronic report ([0049] "the report 210 is data of a document style and includes a text that shows details of the report such as observations and diagnosis. Image link information 211 (hyperlink) that shows the location of the referred medical image is embedded into the report 210. The medical image referred when .

As to claim 39, Matsue teaches wherein the user interface of the protocoling client is used to enter the subjective assessment of the result of the medical procedure performed on the subject patient into the electronic report ([0048] teaches "a physician, etc., interprets a medical image obtained in an examination, etc. and describes details of the interpretation in an interpretation report."  [0051] teaches "In response to the input of observations and diagnosis using an input apparatus, the report-creating apparatus 300 arranges text to generate data of the report 210 by."  This teaches using an input apparatus, which is a user interface of a protocoling client that is used to enter diagnosis which is an observation or subjective assessment of the result of the medical imaging procedure.  The interpretation report includes the subjective assessment.)

Response to Arguments
	The amendments to the Specification have been entered because the amendments correct typographical errors.  
With regard to the rejection under Section 101, Applicant begins by summarizing what Applicant contends are the claims read as a whole in view of the Specification.  Applicant cites that the claimed technology accomplishes an improvement by, in part, collecting and utilizing a robust set of data.  In response, Applicant points to the claim language of claim 27, which states that a server "has access to" a database with procedure records.  The claim also recites a protocol management application that is configured to perform steps (a)-(g), not one that 
	Applicant then states that under Alice the claims are patent eligible because it is focused on a particular technological area (a system for performing a medical procedure).  However, the claims do not recited these features.  Moreover, the claims do not affirmatively recite an improved protocol for operating a medical device.   Applicant has not pointed out where any of the claimed limitations are not directed toward mathematical concepts and mental processes (e.g. Abstract Ideas) along with insignificant extra-solution activity.  Applicant has not argued a claim limitation that is significantly more than the Abstract Ideas shown by Examiner.  Also, Applicant has not addressed the rejection of claim 27 that the claimed protocoling client is software per se.
Applicant begins traversal of the 103 rejection by reciting a selection portion of independent claim 27, stating that independent claim 27 recites a protocoling client for determining a protocol for use in a medical procedure to be performed on a subject patient that has access to a subjective assessment of a result of the past medical procedure that includes an individual's opinion relating to the quality of the result of the past medical procedure, and a protocol management application configured to: determine a suggested protocol based on a consideration of the subjective assessments such that the suggested protocol comprises at least operating parameters of the medical device that will be used to perform the medical procedure, deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient in accordance with the operating parameters of the suggested protocol or a modification thereof by the operator of the protocoling client, enable the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient, form a subject patient procedure record comprising the subjective assessment of the result of the medical procedure performing on the subject patient, and store in the database the subject patient procedure record.

 	Applicant argues that [0048] of Matsue as cited in the Non-Final Office Action does not teach "subjective assessment of the result of the past medical procedure that includes an individual's opinion relating to the quality of the result of the past medical procedure."
	Examiner respectfully disagrees.  [0035] teaches a medical image observation apparatus 100 which is interpreted to be a protocoling client used by an operator.  [0048] teaches a physician interpretation of a medical image obtained in an examination, and then describes these details in a report.  This interpretation by the physician teaches a subjective assessment of the result, because the individual physician is making an interpretation of the examination.  This interpretation involves an image which includes qualities of the image.  

	In particular, Matsue teaches a protocol management application configured to form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure as set forth in the Non-Final Office Action.  Specifically, [0035] teaches a medical image observation apparatus 100 which is interpreted as a client including a protocol management application. [0073] teaches "A report searching condition-extracting part 9 receives the DICOM image data that belongs to an examination that has newly been conducted (new examination) and extracts patient ID included in the additional information of the DICOM image data. This patient ID is a retrieval key that is used when searching a report created for a previous examination. The transmitter/receiver 2 sends the patient ID to the report storage apparatus 200. Furthermore, as described above, the image data-register 3 outputs the DICOM image data of the new examination to the image data storage 5 and registers the additional information of the DICOM image data of the new examination in the database 4."  This teaches registration of additional information of the DICOM image data with the database along with the patient ID.  The registration of the DICOM image data additional information is the formation of a new patient record.  As set forth in [0039], the additional information can be information regarding imaging conditions, information regarding image-generating conditions, which are a subjective result of an imaging medical procedure because they relate to the completed medical procedure.  The DICOM image data further includes an image of the new examination, which is objective information regarding a medical procedure.
	Further, Carlson teaches (b) determine a suggested protocol based on a consideration of … (ii) the subjective assessments.  At [0060], Carlsen teaches "an acquisition protocol is 
Applicant also points to FIGS. 3 and 4, and describes an overall process of what Matsue is directed to.  "Nowhere throughout the process of Matsue is information used in determining a protocol for use in a medical procedure to be performed on a subject patient."  However this is language related to the preamble of the claim and is interpreted to be intended use.  Further, independent claim 27 only recites that a protocol management application being configured to perform steps (a) – (g); the claim does not affirmatively state that the protocol management actually performs these claim features.
	Applicant then states that the protocoling client has access to subjective assessment of the result of a past medical procedures.  However, in FIG. 1 of Matsue, the medical image observation apparatus is pointed out in the Office Action to be a protocoling client.  This apparatus has access to the report server 200 which stores the records.  As set forth above, [0048] teaches subjective assessment of the result of the past medical procedure that includes an individual's opinion relating to the quality of the result of the past medical procedure, as claimed.
	Applicant concedes that Carlsen determines protocols, but is done in a process of dynamic medical imaging allegedly.  Carlsen according to Applicant does not cure the deficiencies in Matsue.  According to applicant, Carlsen does not teach or suggest determining protocols based on both objective information and subjective results about a past procedure.  However, the claims only recite a protocol management application configured to perform the actions in (a)-(g), not a protocol management application that actually performs these steps.  
	Further, Matsue and Carlsen are combinable for the reasons set forth in the Non-Final Office Action.  According to Applicant's argument, implementing the Carlsen technique would not somehow improve the ability of Matsue to further reduce the data sent to a medical image 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169